Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS of 6/24/19 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (2009/0008615 A1).
Young et al. shows the following:
1.  A thrust chain device (Figure 4), comprising an open thrust chain 2 comprising a thrust portions (driven side) and a housing portion (un-driven side), a thrust chain guide on a thrust portion of said thrust chain, a driving sprocket 4 provided with teeth 5 engaged with the thrust chain, and a storage space of the housing portion, characterized in that said storage space is parallel to the thrust portion and located opposite the thrust portion (un-driven side is parallel and opposite to the driven side), the driving sprocket engages bilaterally with the thrust chain in a symmetric manner on the side of the thrust portion and on the side of the housing portion, the chain comprising a connection portion between the thrust portion and the housing portion, arranged at a distance from the sprocket, the driving sprocket being in contact with the thrust chain by circular-involute surfaces )See Figure 2, the gear tooth profile is involute), said surfaces belonging to the teeth, one tooth meshing with the chain while defining a line of action having an angle with the thrust portion between -10° and 10° (See Figure T is in this range), and said guide comprising contact surfaces made of a synthetic material.
2. The device as claimed in claim 1, wherein the contact surfaces rolling surfaces or sliding surfaces. (involute teeth by definition have sliding contact surfaces)
3. The device as claimed in claim 1, in which there is only one driving sprocket. (Figure 1)
4. The device as claimed in claim 1 in which at least one of the thrust portion and the housing portion is arranged above the driving sprocket, and the connection portion is arranged beneath the sprocket. (there are portions of the chain above and below the sprocket)
11. The device as claimed in claim 1, in which the sprocket has between 5 and 15 (Figure 2 shows 14 teeth) teeth with circular-involute profiles (teeth are involute), mounted rotatably about an axis, and the chain has bars, at least one of the bars being engaged with the sprocket, and the sprocket has 
12. The device as claimed in claim 1, in which the chain has a pre-tensioned elastic member. (chain is tensioned in order to stay in contact with the drive and all materials exhibit elastic properties)
13. The device as claimed in claim 1 in which the line of action forms an angle of between -2° and 2° with the thrust portion. (Figure 2 shows angles within this range)

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658